                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

PLAIN LOCAL SCHOOL                     )    CASE NO. 2:19-cv-05086
DISTRICT BOARD OF                      )
EDUCATION, et al.,                     )    JUDGE MICHAEL H. WATSON
                                       )
               Plaintiffs,             )    MAGISTRATE JUDGE CHELSEY M.
                                       )    VASCURA
               v.                      )
                                       )    DEFENDANTS SAMUEL J. FERRUCCIO,
MIKE DeWINE, in his official           )    FRANK C. BRADEN, WILLIAM S. CLINE,
capacity as Governor of the State of   )    AND DIMITRIOS POUSOULIDES’ ANSWER
Ohio, et al.,                          )    TO   PLAINTIFFS’  FIRST  AMENDED
                                       )    VERIFIED COMPLAINT
               Defendants.             )
                                       )
                                       )

       Defendants Samuel J. Ferruccio, Frank C. Braden, William S. Cline, and Dimitrios

Pousoulides (“Stark County Board of Elections”), by and through counsel, the Stark County

Prosecuting Attorney, state as follows for their Answer to Plaintiffs’ First Amended Verified

Complaint (the “Complaint”):

       Stark County Board of Elections specifically denies any allegations contained in

Plaintiffs’ headings and subheadings used throughout the Complaint.

   1. Stark County Board of Elections admits paragraph 1 of the Complaint.

   2. The allegations contained within paragraph 2 of the Complaint call for a legal conclusion

       for which no response is required. To the extent paragraph 2 of the Complaint alleges any

       liability or wrongdoing on the part of Stark County Board of Elections, Stark County Board

       of Elections denies the same.
3. The allegations contained within paragraph 3 of the Complaint call for a legal conclusion

   for which no response is required. To the extent paragraph 3 of the Complaint alleges any

   liability or wrongdoing on the part of Stark County Board of Elections, Stark County Board

   of Elections denies the same.

4. The allegations contained within paragraph 4 of the Complaint call for a legal conclusion

   for which no response is required. To the extent paragraph 4 of the Complaint alleges any

   liability or wrongdoing on the part of Stark County Board of Elections, Stark County Board

   of Elections denies the same.

5. The allegations contained within paragraph 5 of the Complaint call for a legal conclusion

   for which no response is required. To the extent paragraph 5 of the Complaint alleges any

   liability or wrongdoing on the part of Stark County Board of Elections, Stark County Board

   of Elections denies the same.

6. The allegations contained within paragraph 6 of the Complaint call for a legal conclusion

   for which no response is required. To the extent paragraph 6 of the Complaint alleges any

   liability or wrongdoing on the part of Stark County Board of Elections, Stark County Board

   of Elections denies the same.

7. The allegations contained within paragraph 7 of the Complaint call for a legal conclusion

   for which no response is required. To the extent paragraph 7 of the Complaint alleges any

   liability or wrongdoing on the part of Stark County Board of Elections, Stark County Board

   of Elections denies the same.

8. The allegations contained within paragraph 8 of the Complaint call for a legal conclusion

   for which no response is required. To the extent paragraph 8 of the Complaint alleges any
                                           2
   liability or wrongdoing on the part of Stark County Board of Elections, Stark County Board

   of Elections denies the same.

9. The allegations contained within paragraph 9 of the Complaint call for a legal conclusion

   for which no response is required. To the extent paragraph 9 of the Complaint alleges any

   liability or wrongdoing on the part of Stark County Board of Elections, Stark County Board

   of Elections denies the same.

10. The allegations contained within paragraph 10 of the Complaint call for a legal conclusion

   for which no response is required. To the extent paragraph 10 of the Complaint alleges any

   liability or wrongdoing on the part of Stark County Board of Elections, Stark County Board

   of Elections denies the same.

11. The allegations contained within paragraph 11 of the Complaint call for a legal conclusion

   for which no response is required. To the extent paragraph 11 of the Complaint alleges any

   liability or wrongdoing on the part of Stark County Board of Elections, Stark County Board

   of Elections denies the same.

12. The allegations contained within paragraph 12 of the Complaint call for a legal conclusion

   for which no response is required. To the extent paragraph 12 of the Complaint alleges any

   liability or wrongdoing on the part of Stark County Board of Elections, Stark County Board

   of Elections denies the same.

13. Stark County Board of Elections lacks sufficient knowledge or information to admit or

   deny the allegations of paragraph 13 of the Complaint and, therefore, denies the same.

14. Stark County Board of Elections lacks sufficient knowledge or information to admit or

   deny the allegations of paragraph 14 of the Complaint and, therefore, denies the same.
                                            3
15. The allegations contained within paragraph 15 of the Complaint call for a legal conclusion

   for which no response is required. To the extent paragraph 15 of the Complaint alleges any

   liability or wrongdoing on the part of Stark County Board of Elections, Stark County Board

   of Elections denies the same.

16. The allegations contained within paragraph 16 of the Complaint call for a legal conclusion

   for which no response is required. To the extent paragraph 16 of the Complaint alleges any

   liability or wrongdoing on the part of Stark County Board of Elections, Stark County Board

   of Elections denies the same.

17. The allegations contained within paragraph 17 of the Complaint call for a legal conclusion

   for which no response is required. To the extent paragraph 17 of the Complaint alleges any

   liability or wrongdoing on the part of Stark County Board of Elections, Stark County Board

   of Elections denies the same.

                                    THE PARTIES

18. Stark County Board of Elections admits paragraph 18 of the Complaint.

19. Stark County Board of Elections lacks sufficient knowledge or information to admit or

   deny the allegations of paragraph 19 of the Complaint and, therefore, denies the same.

20. Stark County Board of Elections lacks sufficient knowledge or information to admit or

   deny the allegations of paragraph 20 of the Complaint and, therefore, denies the same.

21. Stark County Board of Elections lacks sufficient knowledge or information to admit or

   deny the allegations of paragraph 21 of the Complaint and, therefore, denies the same.

22. Stark County Board of Elections lacks sufficient knowledge or information to admit or

   deny the allegations of paragraph 22 of the Complaint and, therefore, denies the same.
                                            4
23. Stark County Board of Elections lacks sufficient knowledge or information to admit or

   deny the allegations of paragraph 23 of the Complaint and, therefore, denies the same.

24. The allegations contained within paragraph 24 of the Complaint call for a legal conclusion

   for which no response is required. To the extent paragraph 24 of the Complaint alleges any

   liability or wrongdoing on the part of Stark County Board of Elections, Stark County Board

   of Elections denies the same.

25. As to paragraph 25 of the Complaint, Stark County Board of Elections admits that

   Defendant Samuel J. Ferrucio, Jr. is the Chairman of the Stark County Board of Elections

   and Defendants Frank C. Braden, William S. Cline, and Dimitrios Pousoulides are

   Members of the Stark County Board of Elections. The remaining allegations contained

   within paragraph 25 of the Complaint call for a legal conclusion for which no response is

   required. To the extent paragraph 25 of the Complaint alleges any liability or wrongdoing

   on the part of Stark County Board of Elections, Stark County Board of Elections denies the

   same.

26. As to paragraph 26 of the Complaint, Stark County Board of Elections admits that the

   Village of Hills and Dales is an incorporated village located in Stark County, Ohio. Stark

   County Board of Elections lacks sufficient knowledge or information to admit or deny the

   remaining allegations of paragraph 26 of the Complaint and, therefore, denies the same.

27. The allegations contained within paragraph 27 of the Complaint call for a legal conclusion

   for which no response is required. To the extent paragraph 27 of the Complaint alleges any

   liability or wrongdoing on the part of Stark County Board of Elections, Stark County Board

   of Elections denies the same.
                                            5
                           JURISDICTION AND VENUE

28. Stark County Board of Elections admits paragraph 28 of the Complaint.

29. Stark County Board of Elections admits paragraph 29 of the Complaint.

30. Stark County Board of Elections admits paragraph 30 of the Complaint.

                                   BACKGROUND

31. Stark County Board of Elections lacks sufficient knowledge or information to admit or

   deny the allegations of paragraph 31 of the Complaint and, therefore, denies the same.

32. Stark County Board of Elections admits paragraph 32 of the Complaint.

33. Stark County Board of Elections lacks sufficient knowledge or information to admit or

   deny the allegations of paragraph 33 of the Complaint and, therefore, denies the same.

34. Stark County Board of Elections lacks sufficient knowledge or information to admit or

   deny the allegations of paragraph 34 of the Complaint and, therefore, denies the same.

35. Stark County Board of Elections lacks sufficient knowledge or information to admit or

   deny the allegations of paragraph 35 of the Complaint and, therefore, denies the same.

36. Stark County Board of Elections lacks sufficient knowledge or information to admit or

   deny the allegations of paragraph 36 of the Complaint and, therefore, denies the same.

37. Stark County Board of Elections lacks sufficient knowledge or information to admit or

   deny the allegations of paragraph 37 of the Complaint and, therefore, denies the same.

38. Stark County Board of Elections lacks sufficient knowledge or information to admit or

   deny the allegations of paragraph 38 of the Complaint and, therefore, denies the same.

39. Stark County Board of Elections lacks sufficient knowledge or information to admit or

   deny the allegations of paragraph 39 of the Complaint and, therefore, denies the same.
                                            6
40. The allegations contained within paragraph 40 of the Complaint call for a legal conclusion

   for which no response is required. To the extent paragraph 40 of the Complaint alleges any

   liability or wrongdoing on the part of Stark County Board of Elections, Stark County Board

   of Elections denies the same.

41. The allegations contained within paragraph 41 of the Complaint call for a legal conclusion

   for which no response is required. To the extent paragraph 41 of the Complaint alleges any

   liability or wrongdoing on the part of Stark County Board of Elections, Stark County Board

   of Elections denies the same.

42. The allegations contained within paragraph 42 of the Complaint call for a legal conclusion

   for which no response is required. To the extent paragraph 42 of the Complaint alleges any

   liability or wrongdoing on the part of Stark County Board of Elections, Stark County Board

   of Elections denies the same.

43. Stark County Board of Elections lacks sufficient knowledge or information to admit or

   deny the allegations of paragraph 43 of the Complaint and, therefore, denies the same.

44. Stark County Board of Elections lacks sufficient knowledge or information to admit or

   deny the allegations of paragraph 44 of the Complaint and, therefore, denies the same.

45. Stark County Board of Elections lacks sufficient knowledge or information to admit or

   deny the allegations of paragraph 45 of the Complaint and, therefore, denies the same.

46. Stark County Board of Elections lacks sufficient knowledge or information to admit or

   deny the allegations of paragraph 46 of the Complaint and, therefore, denies the same.

47. Stark County Board of Elections lacks sufficient knowledge or information to admit or

   deny the allegations of paragraph 47 of the Complaint and, therefore, denies the same.
                                            7
48. Stark County Board of Elections lacks sufficient knowledge or information to admit or

   deny the allegations of paragraph 48 of the Complaint and, therefore, denies the same.

49. Stark County Board of Elections lacks sufficient knowledge or information to admit or

   deny the allegations of paragraph 49 of the Complaint and, therefore, denies the same.

50. Stark County Board of Elections lacks sufficient knowledge or information to admit or

   deny the allegations of paragraph 50 of the Complaint and, therefore, denies the same.

51. Stark County Board of Elections lacks sufficient knowledge or information to admit or

   deny the allegations of paragraph 51 of the Complaint and, therefore, denies the same.

52. Stark County Board of Elections lacks sufficient knowledge or information to admit or

   deny the allegations of paragraph 52 of the Complaint and, therefore, denies the same.

53. Stark County Board of Elections lacks sufficient knowledge or information to admit or

   deny the allegations of paragraph 53 of the Complaint and, therefore, denies the same.

54. Stark County Board of Elections lacks sufficient knowledge or information to admit or

   deny the allegations of paragraph 54 of the Complaint and, therefore, denies the same.

55. Stark County Board of Elections lacks sufficient knowledge or information to admit or

   deny the allegations of paragraph 55 of the Complaint and, therefore, denies the same.

56. Stark County Board of Elections lacks sufficient knowledge or information to admit or

   deny the allegations of paragraph 56 of the Complaint and, therefore, denies the same.

57. Stark County Board of Elections lacks sufficient knowledge or information to admit or

   deny the allegations of paragraph 57 of the Complaint and, therefore, denies the same.

58. Stark County Board of Elections lacks sufficient knowledge or information to admit or

   deny the allegations of paragraph 58 of the Complaint and, therefore, denies the same.
                                            8
59. Stark County Board of Elections lacks sufficient knowledge or information to admit or

   deny the allegations of paragraph 59 of the Complaint and, therefore, denies the same.

60. Stark County Board of Elections lacks sufficient knowledge or information to admit or

   deny the allegations of paragraph 60 of the Complaint and, therefore, denies the same.

61. Stark County Board of Elections lacks sufficient knowledge or information to admit or

   deny the allegations of paragraph 61 of the Complaint and, therefore, denies the same.

62. Stark County Board of Elections lacks sufficient knowledge or information to admit or

   deny the allegations of paragraph 62 of the Complaint and, therefore, denies the same.

63. Stark County Board of Elections lacks sufficient knowledge or information to admit or

   deny the allegations of paragraph 63 of the Complaint and, therefore, denies the same.

64. Stark County Board of Elections lacks sufficient knowledge or information to admit or

   deny the allegations of paragraph 64 of the Complaint and, therefore, denies the same.

65. Stark County Board of Elections lacks sufficient knowledge or information to admit or

   deny the allegations of paragraph 65 of the Complaint and, therefore, denies the same.

66. Stark County Board of Elections lacks sufficient knowledge or information to admit or

   deny the allegations of paragraph 66 of the Complaint and, therefore, denies the same.

67. Stark County Board of Elections lacks sufficient knowledge or information to admit or

   deny the allegations of paragraph 67 of the Complaint and, therefore, denies the same.

68. Stark County Board of Elections admits paragraph 68 of the Complaint.

69. Stark County Board of Elections lacks sufficient knowledge or information to admit or

   deny the allegations of paragraph 69 of the Complaint and, therefore, denies the same.


                                           9
70. Stark County Board of Elections lacks sufficient knowledge or information to admit or

   deny the allegations of paragraph 70 of the Complaint and, therefore, denies the same.

71. Stark County Board of Elections lacks sufficient knowledge or information to admit or

   deny the allegations of paragraph 71 of the Complaint and, therefore, denies the same.

72. Stark County Board of Elections lacks sufficient knowledge or information to admit or

   deny the allegations of paragraph 72 of the Complaint and, therefore, denies the same.

73. The allegations contained within paragraph 73 of the Complaint call for a legal conclusion

   for which no response is required. To the extent paragraph 73 of the Complaint alleges any

   liability or wrongdoing on the part of Stark County Board of Elections, Stark County Board

   of Elections denies the same.

74. The allegations contained within paragraph 74 of the Complaint call for a legal conclusion

   for which no response is required. To the extent paragraph 74 of the Complaint alleges any

   liability or wrongdoing on the part of Stark County Board of Elections, Stark County Board

   of Elections denies the same.

75. The allegations contained within paragraph 75 of the Complaint call for a legal conclusion

   for which no response is required. To the extent paragraph 75 of the Complaint alleges any

   liability or wrongdoing on the part of Stark County Board of Elections, Stark County Board

   of Elections denies the same.

76. The allegations contained within paragraph 76 of the Complaint call for a legal conclusion

   for which no response is required. To the extent paragraph 76 of the Complaint alleges any

   liability or wrongdoing on the part of Stark County Board of Elections, Stark County Board

   of Elections denies the same.
                                           10
77. The allegations contained within paragraph 77 of the Complaint call for a legal conclusion

   for which no response is required. To the extent paragraph 77 of the Complaint alleges any

   liability or wrongdoing on the part of Stark County Board of Elections, Stark County Board

   of Elections denies the same.

78. The allegations contained within paragraph 78 of the Complaint call for a legal conclusion

   for which no response is required. To the extent paragraph 78 of the Complaint alleges any

   liability or wrongdoing on the part of Stark County Board of Elections, Stark County Board

   of Elections denies the same.

79. The allegations contained within paragraph 79 of the Complaint call for a legal conclusion

   for which no response is required. To the extent paragraph 79 of the Complaint alleges any

   liability or wrongdoing on the part of Stark County Board of Elections, Stark County Board

   of Elections denies the same.

80. Stark County Board of Elections lacks sufficient knowledge or information to admit or

   deny the allegations of paragraph 80 of the Complaint and, therefore, denies the same.

81. The allegations contained within paragraph 81 of the Complaint call for a legal conclusion

   for which no response is required. To the extent paragraph 81 of the Complaint alleges any

   liability or wrongdoing on the part of Stark County Board of Elections, Stark County Board

   of Elections denies the same.

82. Stark County Board of Elections lacks sufficient knowledge or information to admit or

   deny the allegations of paragraph 82 of the Complaint and, therefore, denies the same.

83. Stark County Board of Elections lacks sufficient knowledge or information to admit or

   deny the allegations of paragraph 83 of the Complaint and, therefore, denies the same.
                                           11
84. Stark County Board of Elections lacks sufficient knowledge or information to admit or

   deny the allegations of paragraph 84 of the Complaint and, therefore, denies the same.

85. Stark County Board of Elections lacks sufficient knowledge or information to admit or

   deny the allegations of paragraph 85 of the Complaint and, therefore, denies the same.

86. Stark County Board of Elections lacks sufficient knowledge or information to admit or

   deny the allegations of paragraph 86 of the Complaint and, therefore, denies the same.

87. Stark County Board of Elections lacks sufficient knowledge or information to admit or

   deny the allegations of paragraph 87 of the Complaint and, therefore, denies the same.

88. Stark County Board of Elections lacks sufficient knowledge or information to admit or

   deny the allegations of paragraph 88 of the Complaint and, therefore, denies the same.

89. Stark County Board of Elections lacks sufficient knowledge or information to admit or

   deny the allegations of paragraph 89 of the Complaint and, therefore, denies the same.

90. The allegations contained within paragraph 90 of the Complaint call for a legal conclusion

   for which no response is required. To the extent paragraph 90 of the Complaint alleges any

   liability or wrongdoing on the part of Stark County Board of Elections, Stark County Board

   of Elections denies the same.

91. Stark County Board of Elections lacks sufficient knowledge or information to admit or

   deny the allegations of paragraph 91 of the Complaint and, therefore, denies the same.

92. Stark County Board of Elections lacks sufficient knowledge or information to admit or

   deny the allegations of paragraph 92 of the Complaint and, therefore, denies the same.

93. Stark County Board of Elections lacks sufficient knowledge or information to admit or

   deny the allegations of paragraph 93 of the Complaint and, therefore, denies the same.
                                           12
94. Stark County Board of Elections lacks sufficient knowledge or information to admit or

   deny the allegations of paragraph 94 of the Complaint and, therefore, denies the same.

95. Stark County Board of Elections lacks sufficient knowledge or information to admit or

   deny the allegations of paragraph 95 of the Complaint and, therefore, denies the same.

96. Stark County Board of Elections lacks sufficient knowledge or information to admit or

   deny the allegations of paragraph 96 of the Complaint and, therefore, denies the same.

97. Stark County Board of Elections lacks sufficient knowledge or information to admit or

   deny the allegations of paragraph 97 of the Complaint and, therefore, denies the same.

98. Stark County Board of Elections lacks sufficient knowledge or information to admit or

   deny the allegations of paragraph 98 of the Complaint and, therefore, denies the same.

99. Stark County Board of Elections lacks sufficient knowledge or information to admit or

   deny the allegations of paragraph 99 of the Complaint and, therefore, denies the same.

100.      Stark County Board of Elections lacks sufficient knowledge or information to admit

   or deny the allegations of paragraph 100 of the Complaint and, therefore, denies the same.

101.      Stark County Board of Elections lacks sufficient knowledge or information to admit

   or deny the allegations of paragraph 101 of the Complaint and, therefore, denies the same.

102.      Stark County Board of Elections lacks sufficient knowledge or information to admit

   or deny the allegations of paragraph 102 of the Complaint and, therefore, denies the same.

103.      Stark County Board of Elections lacks sufficient knowledge or information to admit

   or deny the allegations of paragraph 103 of the Complaint and, therefore, denies the same.

104.      Stark County Board of Elections lacks sufficient knowledge or information to admit

   or deny the allegations of paragraph 104 of the Complaint and, therefore, denies the same.
                                           13
105.      Stark County Board of Elections lacks sufficient knowledge or information to admit

   or deny the allegations of paragraph 105 of the Complaint and, therefore, denies the same.

106.      Stark County Board of Elections lacks sufficient knowledge or information to admit

   or deny the allegations of paragraph 106 of the Complaint and, therefore, denies the same.

107.      Stark County Board of Elections lacks sufficient knowledge or information to admit

   or deny the allegations of paragraph 107 of the Complaint and, therefore, denies the same.

108.      Stark County Board of Elections lacks sufficient knowledge or information to admit

   or deny the allegations of paragraph 108 of the Complaint and, therefore, denies the same.

109.      Stark County Board of Elections lacks sufficient knowledge or information to admit

   or deny the allegations of paragraph 109 of the Complaint and, therefore, denies the same.

110.      Stark County Board of Elections lacks sufficient knowledge or information to admit

   or deny the allegations of paragraph 110 of the Complaint and, therefore, denies the same.

111.      Stark County Board of Elections lacks sufficient knowledge or information to admit

   or deny the allegations of paragraph 111 of the Complaint and, therefore, denies the same.

112.      Stark County Board of Elections lacks sufficient knowledge or information to admit

   or deny the allegations of paragraph 112 of the Complaint and, therefore, denies the same.

113.      Stark County Board of Elections lacks sufficient knowledge or information to admit

   or deny the allegations of paragraph 113 of the Complaint and, therefore, denies the same.

114.      Stark County Board of Elections lacks sufficient knowledge or information to admit

   or deny the allegations of paragraph 114 of the Complaint and, therefore, denies the same.

115.      Stark County Board of Elections lacks sufficient knowledge or information to admit

   or deny the allegations of paragraph 115 of the Complaint and, therefore, denies the same.
                                           14
116.      The allegations contained within paragraph 116 of the Complaint call for a legal

   conclusion for which no response is required. To the extent paragraph 116 of the Complaint

   alleges any liability or wrongdoing on the part of Stark County Board of Elections, Stark

   County Board of Elections denies the same.

117.      The allegations contained within paragraph 117 of the Complaint call for a legal

   conclusion for which no response is required. To the extent paragraph 117 of the Complaint

   alleges any liability or wrongdoing on the part of Stark County Board of Elections, Stark

   County Board of Elections denies the same.

                         COUNT ONE
  (VIOLATION OF THE FOURTEENTH AMENDMENT RIGHT TO EQUAL
    PROTECTION PURSUANT TO 42 U.S.C. § 1983 – STRICT SCRUTINY)

118.      Stark County Board of Elections repeats and realleges its responses for the

   preceding paragraphs as though fully rewritten herein.

119.      The allegations contained within paragraph 119 of the Complaint call for a legal

   conclusion for which no response is required. To the extent paragraph 119 of the Complaint

   alleges any liability or wrongdoing on the part of Stark County Board of Elections, Stark

   County Board of Elections denies the same.

120.      The allegations contained within paragraph 120 of the Complaint call for a legal

   conclusion for which no response is required. To the extent paragraph 120 of the Complaint

   alleges any liability or wrongdoing on the part of Stark County Board of Elections, Stark

   County Board of Elections denies the same.

121.      The allegations contained within paragraph 121 of the Complaint call for a legal

   conclusion for which no response is required. To the extent paragraph 121 of the Complaint
                                           15
   alleges any liability or wrongdoing on the part of Stark County Board of Elections, Stark

   County Board of Elections denies the same.

122.      The allegations contained within paragraph 122 of the Complaint call for a legal

   conclusion for which no response is required. To the extent paragraph 122 of the Complaint

   alleges any liability or wrongdoing on the part of Stark County Board of Elections, Stark

   County Board of Elections denies the same.

123.      The allegations contained within paragraph 123 of the Complaint call for a legal

   conclusion for which no response is required. To the extent paragraph 123 of the Complaint

   alleges any liability or wrongdoing on the part of Stark County Board of Elections, Stark

   County Board of Elections denies the same.

124.      The allegations contained within paragraph 124 of the Complaint call for a legal

   conclusion for which no response is required. To the extent paragraph 124 of the Complaint

   alleges any liability or wrongdoing on the part of Stark County Board of Elections, Stark

   County Board of Elections denies the same.

125.      The allegations contained within paragraph 125 of the Complaint call for a legal

   conclusion for which no response is required. To the extent paragraph 125 of the Complaint

   alleges any liability or wrongdoing on the part of Stark County Board of Elections, Stark

   County Board of Elections denies the same.

                                  COUNT TWO
        (Violation of the Fourteenth Amendment Right to Equal Protection
                   Pursuant to 42 U.S.C. § 1983 – Rational Basis)

126.      Stark County Board of Elections repeats and realleges its responses for the

   preceding paragraphs as though fully rewritten herein.
                                          16
127.      Stark County Board of Elections lacks sufficient knowledge or information to admit

   or deny the allegations of paragraph 127 of the Complaint and, therefore, denies the same.

128.      The allegations contained within paragraph 128 of the Complaint call for a legal

   conclusion for which no response is required. To the extent paragraph 128 of the Complaint

   alleges any liability or wrongdoing on the part of Stark County Board of Elections, Stark

   County Board of Elections denies the same.

129.      The allegations contained within paragraph 129 of the Complaint call for a legal

   conclusion for which no response is required. To the extent paragraph 129 of the Complaint

   alleges any liability or wrongdoing on the part of Stark County Board of Elections, Stark

   County Board of Elections denies the same.

130.      The allegations contained within paragraph 130 of the Complaint call for a legal

   conclusion for which no response is required. To the extent paragraph 130 of the Complaint

   alleges any liability or wrongdoing on the part of Stark County Board of Elections, Stark

   County Board of Elections denies the same.

131.      The allegations contained within paragraph 131 of the Complaint call for a legal

   conclusion for which no response is required. To the extent paragraph 131 of the Complaint

   alleges any liability or wrongdoing on the part of Stark County Board of Elections, Stark

   County Board of Elections denies the same.

                                 COUNT THREE
          (Violation of the Fourteenth Amendment Right to Due Process
                           Pursuant to 42 U.S.C. § 1983)

132.      Stark County Board of Elections repeats and realleges its responses for the

   preceding paragraphs as though fully rewritten herein.
                                          17
 133.       The allegations contained within paragraph 133 of the Complaint call for a legal

     conclusion for which no response is required. To the extent paragraph 133 of the Complaint

     alleges any liability or wrongdoing on the part of Stark County Board of Elections, Stark

     County Board of Elections denies the same.

 134.       The allegations contained within paragraph 134 of the Complaint call for a legal

     conclusion for which no response is required. To the extent paragraph 134 of the Complaint

     alleges any liability or wrongdoing on the part of Stark County Board of Elections, Stark

     County Board of Elections denies the same.

 135.       The allegations contained within paragraph 135 of the Complaint call for a legal

     conclusion for which no response is required. To the extent paragraph 135 of the Complaint

     alleges any liability or wrongdoing on the part of Stark County Board of Elections, Stark

     County Board of Elections denies the same.

 136.       The allegations contained within paragraph 136 of the Complaint call for a legal

     conclusion for which no response is required. To the extent paragraph 136 of the Complaint

     alleges any liability or wrongdoing on the part of Stark County Board of Elections, Stark

     County Board of Elections denies the same.

                                   COUNT FOUR
(Violation of the Equal Educational Opportunities Act of 1974, 20 U.S.C. § 1701 et seq.)

 137.       Stark County Board of Elections repeats and realleges its responses for the

     preceding paragraphs as though fully rewritten herein.

 138.       The allegations contained within paragraph 138 of the Complaint call for a legal

     conclusion for which no response is required. To the extent paragraph 138 of the Complaint

                                             18
     alleges any liability or wrongdoing on the part of Stark County Board of Elections, Stark

     County Board of Elections denies the same.

 139.       The allegations contained within paragraph 139 of the Complaint call for a legal

     conclusion for which no response is required. To the extent paragraph 139 of the Complaint

     alleges any liability or wrongdoing on the part of Stark County Board of Elections, Stark

     County Board of Elections denies the same.

 140.       The allegations contained within paragraph 140 of the Complaint call for a legal

     conclusion for which no response is required. To the extent paragraph 140 of the Complaint

     alleges any liability or wrongdoing on the part of Stark County Board of Elections, Stark

     County Board of Elections denies the same.

 141.       The allegations contained within paragraph 141 of the Complaint call for a legal

     conclusion for which no response is required. To the extent paragraph 141 of the Complaint

     alleges any liability or wrongdoing on the part of Stark County Board of Elections, Stark

     County Board of Elections denies the same.

                                       COUNT FIVE
(Violation of Title VI of the Civil Rights Act of 1964 – Against Defendant Hills & Dales)

 142.       Stark County Board of Elections repeats and realleges its responses for the

     preceding paragraphs as though fully rewritten herein.

 143.       Stark County Board of Elections lacks sufficient knowledge or information to admit

     or deny the allegations of paragraph 143 of the Complaint and, therefore, denies the same.

 144.       The allegations contained within paragraph 144 of the Complaint call for a legal

     conclusion for which no response is required. To the extent paragraph 144 of the Complaint

                                             19
   alleges any liability or wrongdoing on the part of Stark County Board of Elections, Stark

   County Board of Elections denies the same.

145.      The allegations contained within paragraph 145 of the Complaint call for a legal

   conclusion for which no response is required. To the extent paragraph 145 of the Complaint

   alleges any liability or wrongdoing on the part of Stark County Board of Elections, Stark

   County Board of Elections denies the same.

146.      The allegations contained within paragraph 146 of the Complaint call for a legal

   conclusion for which no response is required. To the extent paragraph 146 of the Complaint

   alleges any liability or wrongdoing on the part of Stark County Board of Elections, Stark

   County Board of Elections denies the same.

147.      The allegations contained within paragraph 147 of the Complaint call for a legal

   conclusion for which no response is required. To the extent paragraph 147 of the Complaint

   alleges any liability or wrongdoing on the part of Stark County Board of Elections, Stark

   County Board of Elections denies the same.

148.      The allegations contained within paragraph 148 of the Complaint call for a legal

   conclusion for which no response is required. To the extent paragraph 148 of the Complaint

   alleges any liability or wrongdoing on the part of Stark County Board of Elections, Stark

   County Board of Elections denies the same.

                                     COUNT SIX
              (Violation of Article II, § 15(D) of the Ohio Constitution)

149.      Stark County Board of Elections repeats and realleges its responses for the

   preceding paragraphs as though fully rewritten herein.

                                           20
150.      The allegations contained within paragraph 150 of the Complaint call for a legal

   conclusion for which no response is required. To the extent paragraph 150 of the Complaint

   alleges any liability or wrongdoing on the part of Stark County Board of Elections, Stark

   County Board of Elections denies the same.

151.      The allegations contained within paragraph 151 of the Complaint call for a legal

   conclusion for which no response is required. To the extent paragraph 151 of the Complaint

   alleges any liability or wrongdoing on the part of Stark County Board of Elections, Stark

   County Board of Elections denies the same.

152.      The allegations contained within paragraph 152 of the Complaint call for a legal

   conclusion for which no response is required. To the extent paragraph 152 of the Complaint

   alleges any liability or wrongdoing on the part of Stark County Board of Elections, Stark

   County Board of Elections denies the same.

                                   COUNT SEVEN
              (Violation of Article II, § 15(C) of the Ohio Constitution)

153.      Stark County Board of Elections repeats and realleges its responses for the

   preceding paragraphs as though fully rewritten herein.

154.      The allegations contained within paragraph 154 of the Complaint call for a legal

   conclusion for which no response is required. To the extent paragraph 154 of the Complaint

   alleges any liability or wrongdoing on the part of Stark County Board of Elections, Stark

   County Board of Elections denies the same.

155.      Stark County Board of Elections lacks sufficient knowledge or information to admit

   or deny the allegations of paragraph 155 of the Complaint and, therefore, denies the same.

                                           21
156.        The allegations contained within paragraph 156 of the Complaint call for a legal

   conclusion for which no response is required. To the extent paragraph 156 of the Complaint

   alleges any liability or wrongdoing on the part of Stark County Board of Elections, Stark

   County Board of Elections denies the same.



                                AFFIRMATIVE DEFENSES


1. Plaintiffs have failed to state a claim upon which they are entitled to relief from the Stark

   County Board of Elections.

2. The Complaint against Stark County Board of Elections is barred by the doctrines of

   waiver, estoppel and laches.

3. The Complaint against Stark County Board of Elections fails to join necessary parties.

4. The Complaint against Stark County Board of Elections is barred by sovereign immunity,

   federal and state common and statutory law.

5. The Complaint against Stark County Board of Elections is barred, in whole or in part, by

   the acts and omissions of third parties.

6. The Complaint against Stark County Board of Elections is barred because of unclean

   hands.

7. Stark County Board of Elections reserves the right to add additional defenses, including

   additional affirmative defenses.




                                              22
       WHEREFORE, Stark County Board of Elections respectfully requests that this Court

make and enter an order denying Plaintiffs any relief against Stark County Board of Elections

and grant Stark County Board of Elections such other and further relief as is just.

                                              Respectfully submitted,

                                              JOHN D. FERRERO (No. 0018590)
                                              Stark County Prosecuting Attorney

                                      By:            s/ Stephan P. Babik
                                              STEPHAN P. BABIK (No. 0080165)
                                              Chief Prosecuting Attorney, Civil Division
                                              110 Central Plaza South, Suite 510
                                              Canton, OH 44702
                                              (330) 451-7882 • (330) 451-7225 fax
                                              spbabik@starkcountyohio.gov

                                              Counsel for Stark County Board of Elections




                                                23
                                          Certificate of Service

           I hereby certify that on the 27th day of       January   , 20 20 , a copy of the foregoing

Answer was filed electronically with the clerk of this Court. Notice of this filing will be sent by

operation of the Court’s electronic filing system to all parties indicated on the electronic filing

receipt.

           The following parties have been served by regular U.S. mail:

None.




                                                                  s/ Stephan P. Babik
                                                            Stephan P. Babik
                                                            Chief Prosecuting Attorney, Civil Division




                                                      1
